         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 1 of 24



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

===============================
                                 :
AUCTUS FUND, LLC,                :
                                 :
           Plaintiff,            :                   Civil Action No.________________
                                 :
           v.                    :
                                 :
MJ BIOTECH, INC., f/k/a “MICHAEL :
 JAMES ENTERPRISES, INC.,”       :
                                 :
           Defendant.            :
                                 :
===============================

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. INTRODUCTION

       1.      The Plaintiff, Auctus Fund, LLC, (hereinafter “Auctus” or the “Fund”), respectfully

submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”) against the

Defendant, MJ Biotech, Inc., f/k/a Michael James Enterprises, Inc. (hereinafter the “Company” or

“MJTV”), in the above-captioned action. The Plaintiff’s allegations, as set out herein, are asserted

for damages arising from, and resulting from the Defendant’s violations of the following:

               a)      Section 10(b) of the Securities Exchange Act of 1934, as amended

                       (hereinafter the "Exchange Act"), 15 U.S.C. §78j(b), and Rule 10b-5

                       promulgated thereunder, 17 C.F.R. §240.10b-5;

               b)      Massachusetts Uniform Securities Act, M.G.L. c.110A, §§ 101, et seq., as

                       amended (hereinafter the “Uniform Securities Act”);

               c)      breach of contract;

               d)      breach of implied covenant of good faith and fair dealing;



                                                 1
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 2 of 24



               e)     unjust enrichment;

               f)     breaches of fiduciary duty;

               g)     fraud and deceit;

               h)     negligent misrepresentation; and/or

               i)     the Massachusetts Consumer Protection Act, M.G.L. c. 93A, §§ 2 and 11.

       2.      The Plaintiff further alleges that, as a result and as caused by the Defendant’s

breaches, actions, omissions, policies, practices, and/or courses of conduct, Auctus has suffered

irreparable harm, requiring injunctive relief and specific performance, harm to its business and

reputation in the investment industry, damages from the Defendant’s coercion, duress, and unfair

and deceptive anti-competitive acts, causing lost revenue, lost profits and prospective business,

together with its injuries and damages.

       3.      The Plaintiff respectfully requests that its causes of action against the Defendant

proceed to a trial by jury, that a judgment be entered on all Counts against the Defendant and that

Auctus be awarded its general, compensatory and consequential damages and losses, costs,

interest, plus multiple and/or punitive damages, attorneys’ fees, and grant, order and enter

temporary, preliminary and permanent injunctive and equitable relief, and grant, order and enter

declaratory relief, and any such other relief as this Honorable Court deems just and appropriate.

                                           II. PARTIES

       4.      The Plaintiff, Auctus Fund, LLC is a limited liability company, duly organized in

the State of Delaware, with its principal place of business located at 545 Boylston Street, 2nd

Floor, Boston, Massachusetts 02116.




                                                 2
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 3 of 24



       5.      Upon information and belief, the Defendant, MJ Biotech, Inc., is a corporation, duly

organized in the State of Wyoming, with its principal place of business is currently located at

10452 Greentrail Drive North, Boynton, Florida 33436.

       6.      Upon information and belief, the Company has undergone certain changes to its

name and domestication in differing states. On or about December 11, 2015, the Company filed

an Amendment to the Company’s Articles of Incorporation changing the Company’s name from

BullsnBears.com, Inc.to “Michael James Enterprises Inc.” and filed with FINRA for a new stock

ticker symbol “MJTV.” Additionally, on or about April 12, 2017, the Company changed its name

to MJ Biotech, Inc. in order “to better represent the new direction of the Company.”

       7.      Upon information and belief, on or about August 25, 2017, the Company amended

its Articles of Incorporation to change the domicile of the Company from the State of Delaware to

the State of Wyoming. On or about May 16, 2019 the Company moved its principal executive

offices from 109 East 17th Street, Suite 80, Cheyenne, Wyoming 82001, to 4781 North Congress

Avenue, Suite 1102 Boynton Beach, Florida 33426.

                                 III. JURISDICTION AND VENUE

       8.      The Plaintiff asserts that this Honorable Court has jurisdiction over this action

pursuant to 28 U.S.C. § 1331, and pursuant to Section 22(a) of the Securities Act of 1933, as

amended, 15 U.S.C. § 77v(a) (hereinafter the “Securities Act”), and Section 27(a) of the Exchange

Act, 15 U.S.C. §78aa(a).

       9.      The Plaintiff contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper in the

District of Massachusetts in that, pursuant to the Transaction Documents (defined below), the

Plaintiff Auctus and Defendant MJTV agreed that any and all disputes between and/or among them

shall be brought, inter alia, in the state or federal courts in the Commonwealth of Massachusetts.



                                                3
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 4 of 24



Additionally, this Court is in such District where the Plaintiff Auctus is headquartered and has its

principal place of business and is where the violative conduct described herein is alleged to have

occurred.

       10.     This Court has personal jurisdiction, generally and specifically, over the Defendant

by express terms of the Agreement, and as arising from its extensive business contacts, generally

over time and specifically, in its business dealings with Plaintiff Auctus within the Commonwealth

of Massachusetts.

                                IV. FACTUAL BACKGROUND

       A.     The Auctus/MJTV Transaction Documents and Contracts

       11.     On or about December 16, 2016 the Company executed, inter alia, a certain

Securities Purchase Agreement (hereinafter the “First Purchase Agreement” or the “First SPA”)

and a certain Convertible Promissory Note with a principal amount of Sixty-Three Thousand -

Two Hundred Fifty and 00/100 ($63,250.00) Dollars (hereinafter the “First Note”), thereby

entering into a contract with the Fund for its investment in MJTV. See First Purchase Agreement,

attached, restated and incorporated by reference herein as Exhibit A; First Note, attached, restated

and incorporated by reference herein as Exhibit B.

       12.     On or about March 11, 2019, the Company executed, inter alia, a certain Securities

Purchase Agreement (hereinafter the “Second Purchase Agreement” or the “Second SPA”)

(collectively hereinafter, with the First Purchase Agreement, the “Purchase Agreements” or the

“SPA’s”) and a certain Convertible Promissory Note for a total of Thirty Six Thousand and 00/100

($36,000.00) Dollars (U.S.) (hereinafter the “Second Note” and, with the Second SPA, hereinafter

as the “Second Transaction Documents”)(collectively hereinafter, with the First Note, the “Notes”)

(collectively, First Transaction Documents, with the Second Transaction Documents, hereinafter



                                                 4
          Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 5 of 24



as the “Transaction Documents”), thereby entering into a contract with the Fund for its further

investment in MJTV. See Second Purchase Agreement, attached, restated and incorporated by

reference herein as Exhibit C; Second Note, attached, restated and incorporated by reference

herein as Exhibit D.

         13.   Thereafter, on or about April 15, 2019, the Plaintiff and the Defendant executed an

Amendment to the Second Promissory Note issued on March 11, 2019. The Amendment provides

that the Fund and the Company agree that “All references to “March 11, 2019” in the Note and

related transaction documents shall be replaced with “April 15, 2019”. See Amendment, attached,

restated and incorporated by reference herein as Exhibit E. (emphasis added).

         14.   A review of the Plaintiff’s Transaction Documents reveals that the Note has a

conversion feature into which entitles the Plaintiff to convert, at amounts and upon timing that

Auctus deemed appropriate, the Defendant’s debt obligations, in whole or in part, into freely traded

shares of MJTV common stock. Under the terms and conditions of the Transaction Documents,

the Plaintiff has, and has had, a contractual right to convert at a price for MJTV common stock,

averaged over a series of prior trading days, including and preceding the Conversion Date.

         15.   Based on its own financial statements filed with the U.S. Securities and Exchange

Commission (“SEC”), the Company is unlikely to be able to repay the Fund, due to insufficient

funds. Auctus’ conversion feature allows the Fund to convert and sell MJTV shares, rather than

based on the repayment in cash of interest accruing on the Convertible Promissory Note. Thus, the

conversion feature of the convertible notes was, and remains, a critical feature to its fair market

value.

         16.   By the Transaction Documents, the Defendant was also required to allocate and

reserve shares of its common stock for future conversions by the Plaintiff. The reservation of shares



                                                 5
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 6 of 24



was an independent obligation by the Defendant to the Plaintiff, and was a mechanism by which

to effectuate the share conversion as envisioned by the Note.

       17.     Thus, in detrimental reliance upon the information, representations and statements

from the Defendant, the Plaintiff invested hundreds of thousands of dollars in the Company, which

has, and has had, a fiduciary duty and a duty of the utmost loyalty to the Plaintiff. Unfortunately,

to its detriment, the Plaintiff has learned that the Defendant had misrepresented and deceived the

Fund, and omitted material information while having a duty of disclosure, regarding the Company,

and perpetrated securities fraud in connection with the offer, purchase and sale of securities, in

violation of, inter alia, Section 10(b) of the Exchange Act and Rule 10b-5, as promulgated

thereunder, and the Uniform Securities Act, M.G.L. c. 110A, et seq.

       B.      Defendant’s Misrepresentations and Omissions of Material Facts and
               Securities Fraud in Connection with Offer, Purchase and Sale of Securities

       18.     The Plaintiff asserts and alleges that the Defendant misrepresented, omitted and

failed to provide material facts to Auctus in connection with its investments and in the offer,

purchase and sale of securities, and especially with respect to the operations, business, finances

and other matters of Defendant MJTV.

       19.     As an example of the material misrepresentations, omissions and false information

provided to the Plaintiff, on or about August 18, 2016, the Defendant published and disseminated

certain statements, entitled “CFN Media: MJ Enterprises (MJTV) Jumps Into Cannabis

Therapeutics for Sleep Disorder.” which provided, in pertinent part, as follows:

               SEATTLE, WA--(Marketwired - Aug 18, 2016) - CFN Media Group, the leading
               creative agency and digital media network dedicated to legal cannabis, announces
               the publication of an article discussing recent developments with Michael James
               Enterprises Inc. (OTCQB: MJTV). The company acquired the rights and
               intellectual property to develop and market therapeutics for sleep disorders using
               the cannabinoid dronabinol as the base ingredient in early August.



                                                 6
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 7 of 24



                The Drug Enforcement Administration dashed hopes for federally-relaxed
                marijuana laws in August. Despite mounting scientific evidence, the drug czar
                decided to keep marijuana as a Schedule I Controlled Substance that has 'no
                currently accepted medical value'. The irony is that the FDA had already approved
                a cannabinoid -- dronabinol -- back in 1985.

                The decision is certainly a setback for the cannabis movement, but there are several
                companies that could benefit from the classification. Pharmaceutical companies
                that leverage cannabinoids benefit from mounting clinical evidence of safety and
                efficacy. Once approved, these companies can charge premium prices for their
                cannabinoid-based therapeutics without having to worry about competition from
                widely available medical marijuana.

      20.       Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff, in that the Company misrepresented material information regarding its rights

and intellectual property to develop and market therapeutics for sleep disorders using the

cannabinoid dronabinol.

      21.       As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about August 11, 2016, the Defendant published and

disseminated certain statements, entitled “Michael James Enterprises Buys Assignment of Master

Agreement to Work With HealthPartners Institute for Education and Research,” which provided,

in pertinent part, as follows:

                SHORT HILLS, NJ--(Marketwired - Aug 11, 2016) - Michael James Enterprises,
                Inc. (OTCQB: MJTV) is pleased to report that MJTV has purchased all rights title
                and interest to a master advising agreement. This master agreement with
                HealthPartners now entitles MJTV to work with William H. Frey, II, PhD., who is
                an expert in intranasal delivery.

                One of the largest medical research and education centers in the Midwest,
                HealthPartners Institute, helps transform health care in the Midwest region and
                across the nation. As part of HealthPartners integrated care system, the Institute
                uses research and education to advance the Triple Aim of improving health,
                experience and affordability for their members, patients and the community at
                large. HealthPartners Institute conducts health services, survey-based, behavioral



                                                 7
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 8 of 24



               intervention, clinical and basic science research with collaborators within
               HealthPartners and around the world. Our research strengths include:
                   Child and maternal health
                   Chronic disease/diabetes
                   Clinical research
                   Critical care
                   Health economics
                   Mental health
                   Neurosciences/Alzheimer's and Parkinson's disease
                   Oncology
                   Oral health/dentistry

               William H. Frey, II, PhD., will serve as one of MJTV's scientific advisors and
               provide scientific advising services on behalf of HealthPartners Institute. MJTV
               will retain all right and title to all documentation and work product from this
               relationship. MJTV expects to add many more top scientific and medical experts in
               the coming weeks and months building the highest quality minds to advise and
               work with MJTV.

               Dr. William H. Frey, II is the Founder and Co-Director of the Alzheimer's Research
               Center at Regions Hospital, Professor of Pharmaceutics and faculty member in
               Neurology, Oral Biology and Neuroscience at the University of Minnesota and
               consultant to the pharmaceutical and biotechnology industry. Dr. Frey's non-
               invasive intranasal method for bypassing the blood-brain barrier to rapidly delivery
               and target therapeutic agents to the brain along the olfactory and trigeminal neural
               pathways while reducing systemic exposure and unwanted side effects has captured
               the interest of both pharmaceutical companies and neuroscientists.

               James Farinella, CEO of Michael James Enterprises, stated, "While this is new to
               MJTV, there has already been much time and work already invested for the future
               success of our company with this venture. We will be bringing in the top medical
               and scientific minds to the company to ensure the highest likelihood of success for
               MJTV and its shareholders."

      22.      Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff, as relating, upon information and belief, the extent of the rights title and

interest to a master advising agreement, and the “top medical and scientific minds” advising the

Defendant, and that there were material misrepresentations and omissions as to the Defendant’s

statement that it could “ensure the highest likelihood of success for MJTV and its shareholders.”



                                                8
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 9 of 24



      23.       As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about February 8, 2017, the Defendant published and

disseminated certain statements, entitled “MJTV CEO Officially Retires 8,425,000 Shares As

Promised,” which provided, in pertinent part, as follows:

                WHIPPANY, NJ--(Marketwired - Feb 8, 2017) - Michael James Enterprises, Inc.
                (OTCQB: MJTV) is extremely pleased to report that as promised on December 22,
                2016, CEO, James M. Farinella last week retired 8,425,000 shares. This retiring of
                shares had the effect of reducing the outstanding number of shares from 25,029,572
                down to 16,604,572 -- a 33.6% reduction.

                MJTV Board of Directors and Management team is committed to keeping a very
                clean capital structure that is conducive to the building of shareholder value. The
                Company also intends to retire an additional 750,000 shares in the next 30 days as
                well.

                MJTV CEO, James M. Farinella stated, "It is important to us to follow through on
                our promises. We are committed to a strong capital structure. While there is a lot
                of work to do, we are very excited about where we are with our VOLUPTAS
                product, the development of website and product line."

        24.     Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff, inkling, upon information and belief, but not limited to, the “very clean capital

structure” allegedly being built by the Defendant, which was allegedly “conducive to the building

of shareholder value.”

      25.       As a further example of the material misrepresentations, omissions and false

information provided to the Plaintiff, on or about March 31, 2017, the Defendant published and

disseminated certain statements, entitled “MJTV Corporate Update” which provided, in pertinent

part, as follows:

                WHIPPANY, NJ--(Marketwired - Mar 31, 2017) - Michael James Enterprises, Inc.
                (OTCQB: MJTV) provides this corporate update explaining where we are and what
                is on the horizon. Last August MJTV entered into a Stock Purchase Agreement
                with RP Capital Group Ltd for a Dronabinol treatment for sleep


                                                   9
        Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 10 of 24



              apnea. Simultaneously we came up with conceptualized a creative delivery system
              for our female sexual arousal product and filed for patent and trademark protection.
              We also came out with essential oil alchemy, LUNA and are in the process of
              expanding that offering to more essential oil mix products.

              To inform the investment community of our corporate activities we engaged
              MoneyTV in the autumn of 2016 along with Smallcapvoice.com on longer-term
              engagements and these engagements, which will continue through the end of 2017.
              We also engaged Mr. McCarthy to buy ad purchase advertising space on different
              various consumer based websites to begin pre-branding our Company and the
              products pre-launch. A key move for branding MJTV and our products was the
              engagement of our Brand Ambassador, Dr. Kristina Kincaid who has made
              YABYUM full body orgasmic meditation videos. We pushed these videos out to
              over 50 social media forums and unexpectedly they went viral in a very short period
              of time creating now a following of almost 1 million people.

              All of the materials introduced to the public has have been created by MJTV. None
              of our vendors created any materials disseminated to the investment community.
              No affiliates or insiders of MJTV has ever sold or bought any share common stock
              of the Company in the open market. In fact, C.E.O. James Farinella retired close to
              9 million shares due to his desire for the investment community to take him
              seriously when he said he was concerned about dilution caused by the need to take
              on the customary convertible notes that typically convert at a 45% discount to the
              market price (all disclosed in our filings which can be found on our website) to fund
              the company to this point. In fact, because of the retirement of Mr. Farinella's
              shares, even with some note holder conversions in the first quarter of this year, we
              currently have fewer shares outstanding now than at 2016-year end.

              Moving forward, it is the Company's intent to pay off all convertible notes in the
              coming two months through more conventional financing and to move as quickly
              as possible in bringing the VOLUPTAS product to the market. We have also been
              in talks with several other companies exploring the possibility of potential
              partnerships for the distribution and joint marketing of other products.

       26.    Upon information and belief, the Defendant’s statements were incomplete,

misleading, and/or misrepresentative or omitted material information with a duty to disclose the

same to the Plaintiff, which included, upon information and belief, but was not limited to: a) a

supposed “desire for the investment community” to take the Company’s CEO “seriously;” b) a

“concern[] about dilution caused by the need to take on the customary convertible notes;” and c)




                                               10
        Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 11 of 24



the material representation of the “Company's intent to pay off all convertible notes in the coming

two months through more conventional financing.”

       27.     Upon information and belief, Defendant MJTV did not file its 2018 Form 10-K

with the Commission on a timely basis, and, upon information and belief, failed to file such annual

report until on or about July 1, 2019, or several months after Plaintiff invested in the Second SPA

and Second Note.

       28.     Upon information and belief, the Defendant delayed it Form 10-K as it revealed

that the Company had incurred net losses of ($15,298,151) since inception through December 31,

2018 and that the financials raise substantial doubt about the Company’s ability to remain a “going

concern.” According to the Form 10-K, as of on or about December 31, 2018, the Company had a

cash balance of $1 and a working capital deficit of ($2,476,448.00).

       29.     Indeed, according to the delayed Form 10-K, the Company states, “our working

capital is not sufficient to fund our operations for the next 12 months and satisfy our obligations

as they become due.” Upon information and belief, the Defendant materially misrepresented the

operations and finances of the Company in its dealings with Auctus, and omitted material

information which it had a duty to disclose, to the Plaintiff’s detriment.

       30.     Defendant MJTV has committed fraud and has made material misrepresentations

and omitted material information while having a duty to disclose the same to the Plaintiff, prior to

and in connection with the offer, purchase and sale of securities with Auctus, and in connection

with the Inducement Transaction Documents and in connection with the Transaction Documents

by which the Plaintiff invested hundreds of thousands of dollars in the Company.

       31.     As a direct and proximate cause of the violations of the federal and state securities

laws of the Defendant, Plaintiff Auctus has suffered irreparable harm, and general, special, and



                                                 11
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 12 of 24



consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment, and resulted in the unjust enrichment of the Defendant.

       C.      Defendant’s Events of Default and Breaches of the SPA and Note

       32.     The Plaintiff asserts that the Company incurred and/or caused several Events of

Default, as set forth in Article III, entitled “Events of Default,” of the Note. These Events of

Default included, inter alia, breaches of following provisions of the Transaction Documents: a)

Sections 1.3 (Authorized Shares); b) Sections 1.4(g) (Sub-penny conversion price); c) Section

1.4(h) (Failure to Deliver Common Stock prior to Delivery date); d) Section 2.8 (Non-

circumvention); e) Section 3.1 (Failure to pay principal or interest); f) Section 3.2 (Failure to Honor

Conversion); g) Section 3.4 (Breach of Agreement and covenants – Sections 2.8 of the Note (Non-

circumvention) and 1.3 (Authorized Shares)); h) Section 3.5 (Breach of Representations and

Warranties -Section 3(g) (SEC Documents; Financial Statements)) of that certain Securities

Purchase Agreement (the “SPA”) by and between MJTV and Auctus dated February 4, 2019; i)

Section 3.10 (Failure to Comply with the Exchange Act); and j) Section 4.14 (Failure to notify of

Future Financing). Thereafter, it is undisputed that the Company incurred and/or caused several

Events of Default, as set forth in Article III, entitled “Events of Default,” of the Auctus Note. In

addition, pursuant to Section 3.1, an Event of Default shall have occurred by the failure of the

Company to pay the principal or interest when due on the Note, whether at maturity, upon

acceleration, or otherwise. See Note (Exhibit D) § 3.1. This Event of Default, together with others,

have occurred and continue to occur.

       33.     Upon the occurrence of an Event of Default under Section 3.1 of the Auctus Note,

the entire principal and accrued interest shall be due and owing hereunder. Furthermore, an Event

of Default pursuant to Section 3 of such Note, the Company is required to pay, and shall pay,



                                                  12
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 13 of 24



Plaintiff Auctus the “Default Sum” (as defined therein), due under the Note as multiplied by One

Hundred - Fifty and 00/100 (150.00%) percent. Thus, as of April 29, 2020, the Company owes

Plaintiff Auctus, under the SPA and the Note, the Default Sum Totaling Four-Hundred-Thirty-

Two-Thousand-One Hundred –Sixty-Seven and 61/100 ($432,167.61) Dollars (U.S.). See Auctus

Schedule as of April 29, 2020, attached, restated and incorporated by reference herein as Exhibit

1. Until paid, the Default Sum shall continue to accrue the default interest rate of Twenty-four and

00/100 (24.00%) percent per year, provided by the Note.

       34.       In sum, the Defendant has committed securities fraud, unfair and deceptive trade

practices, and has perpetrated a fraud and deceit upon the Plaintiff, which suffered as a

consequence. Throughout, the Defendant has been unjustly enriched and converted the Plaintiff’s

assets, causing it to suffer further damages and injuries. As a result of the fraudulent scheme,

actions, concealment, and omissions of the Defendant, the Plaintiff lost substantial monies and lost

opportunity in such assets.

                                   V. VIOLATIONS OF LAW

             COUNT I –VIOLATIONS OF FEDERAL SECURITIES LAWS

       35.       The Plaintiff reasserts Paragraphs 1 through 34 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       36.       The Defendant violated Section 10(b) of the Exchange Act, 15 U.S.C. §78j(b) and

Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5, in that, as described herein, and in

connection with the purchase, offer and sale of securities, they knowingly, recklessly and

intentionally:

                 a)     employed manipulative and deceptive devices and contrivances;

                 b)     employed devices, schemes and artifices to defraud;



                                                13
        Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 14 of 24



               c)      made untrue statements of material fact and omitted to state material facts

                       necessary in order to make statements made, in light of the circumstances

                       under which they were made, not misleading; and

               d)      engaged in acts, practices and a course of business which operated as a fraud

                       or deceit upon the Plaintiff.

       37.     During the relevant time period and as set forth herein, the Defendant, directly

and/or indirectly, engaged in one or more common plans, schemes, and unlawful courses of

conduct, to operate or perpetrate a fraud or deceit upon the Plaintiff, in connection with the offer,

purchase and/or sale of MJTV securities.

       38.     During the relevant time period and as set forth herein, the Defendant, directly

and/or indirectly, knowingly or recklessly engaged in acts, transactions, practices, and courses of

business which operated as a fraud and deceit upon Plaintiff in connection with the offer, purchase

and/or sale of MJTV securities.

       39.     During the relevant time period and as set forth herein, the Defendant, directly

and/or indirectly, published and disseminated false, deceptive and untrue statements of material

facts to the Plaintiff in connection with the offer, purchase and/or sale of MJTV securities.

       40.     During the relevant time period and as set forth herein, the Defendant omitted

material facts, with a duty to disclose such material facts, which a reasonable investor would

require in order to make its investment decision, and in order to mislead the Plaintiff in connection

with the offer, purchase and/or sale of MJTV securities.

       41.     During the relevant time period and as set forth herein, the Defendant made

misrepresentations of material fact, and/or omitted material facts while a duty to disclose the same,

which a reasonable investor, including the Plaintiff, would require in making its investment



                                                 14
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 15 of 24



decision, and upon which it relied, to its detriment.

       42.     During the relevant time period and as set forth herein, the Defendant’s purpose

and effect of the scheme, plan, and unlawful course of conduct was, inter alia, to induce Plaintiff

and others to purchase MJTV securities.

       43.     As a direct and proximate cause of the violations of the federal securities laws by

the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable harm, and general,

special, and consequential damages, including, but not limited to, loss of profits, interest, and other

damages, injuries, and losses, to its detriment, and resulted in the unjust enrichment of the

Defendant.

    COUNT II –VIOLATIONS OF MASSACHUSETTS STATE SECURITIES LAWS

       44.     The Plaintiff reasserts Paragraphs 1 through 43 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       45.     The Defendant violated the Massachusetts Uniform Securities Act, Massachusetts

General Laws Chapter 110A, §§ 101, et seq., as amended, in that, as described herein, it offered

and sold securities by means of untrue statements of material fact.

       46.     The Defendant recklessly and intentionally misrepresented material information

and omitted disclosure of material information to the Plaintiff in connection with the offer,

purchase and sale of securities in the Commonwealth of Massachusetts.

       47.     During the relevant time period and as set forth herein, the Defendant, directly

and/or indirectly, engaged in one or more common plans, schemes, and unlawful courses of

conduct, to operate or perpetrate a fraud or deceit upon the Plaintiff, in connection with the offer,

purchase and/or sale of MJTV securities.

       48.     During the relevant time period and as set forth herein, the Defendant, directly



                                                  15
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 16 of 24



and/or indirectly, knowingly or recklessly engaged in acts, transactions, practices, and courses of

business which operated as a fraud and deceit upon Plaintiff in connection with the offer, purchase

and/or sale of MJTV securities.

       49.     During the relevant time period and as set forth herein, the Defendant, directly

and/or indirectly, published and disseminated false, deceptive and untrue statements of material

facts to the Plaintiff in connection with the offer, purchase and/or sale of MJTV securities.

       50.     During the relevant time period and as set forth herein, the Defendant omitted

material facts, with a duty to disclose such material facts, which a reasonable investor would

require in order to make its investment decision, and in order to mislead the Plaintiff in connection

with the offer, purchase and/or sale of MJTV securities.

       51.     During the relevant time period and as set forth herein, the Defendant made

misrepresentations of material fact, and/or omitted material facts while a duty to disclose the same,

which a reasonable investor, including the Plaintiff, would require in making its investment

decision, and upon which it relied, to its detriment.

       52.     During the relevant time period and as set forth herein, the Defendant’s purpose

and effect of the scheme, plan, and unlawful course of conduct was, inter alia, to induce Plaintiff

and others to purchase MJTV securities.

       53.     As a direct and proximate cause of the violations of the Massachusetts state

securities laws by the Defendant, Plaintiff Auctus has suffered, and continues to suffer, irreparable

harm, and general, special, and consequential damages, including, but not limited to, loss of profits,

interest, and other damages, injuries, and losses, to its detriment, and resulted in the unjust

enrichment of the Defendant.




                                                 16
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 17 of 24



                            COUNT III – BREACH OF CONTRACT

        54.     The Plaintiff reasserts Paragraphs 1 through 53 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        55.     Pursuant to the Purchase Agreements and the Notes, the Fund invested in the

Company and sought to become a shareholder, in good faith, to join the Company in the

accomplishment of its business goals and in accordance with the standards of the business and the

securities industry.

        56.     The Fund alleges that the Company is liable for a breach of contract and for a breach

of an implied covenant of good faith and fair dealing. A breach of contract is failure without excuse

to perform a duty which is due under the contract. Additionally, the interpretation of a contract is

a question of law, not fact. If the wording is not ambiguous, then the contract must be enforced

according to its plain terms.

        57.     The Plaintiff performed its obligations under the Purchase Agreements and the

Notes, and in good faith.

        58.     The Defendant, by its conduct described herein, violated the Purchase Agreements

and the Notes, breaching its contracts with the Plaintiff.

        59.     As a direct and proximate cause of the Defendant’s breaches of its contracts, the

Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                          COUNT IV – BREACHES OF IMPLIED
                       COVENANT OF GOOD FAITH-FAIR DEALING

        60.     The Plaintiff reasserts Paragraphs 1 through 59 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.


                                                 17
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 18 of 24



        61.     It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

        62.     A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Company breached and failed to comply with the

covenant of good faith and fair dealing. The law is clear - the Fund had a binding contract and the

Company has no legal basis, as a matter of law, to avoid its obligations under the Transaction

Documents, including but not limited to damages which arose, and which might arise, as a result

from the breach of such Transaction Documents.

        63.     The Defendant had a duty of good faith and fair dealing in its dealings with the

Plaintiff and pursuant to the promises, contract, and statements made to the Plaintiff to induce it

to enter into the contract and provide assets to the Defendant in exchange for its promise to repay

the same, with interest.

        64.     Under the covenant, the Defendant was obligated to a good faith performance of its

obligations under the Transaction Documents with Auctus, and to be faithful and consistent to the

justified expectations of the Plaintiff.

        65.     As described above, the Defendant breached the implied covenant of good faith and

fair dealing with the Plaintiff.




                                                  18
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 19 of 24



        66.       As a direct and proximate cause of the Defendant’s breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered, and continues to suffer,

irreparable harm, and general, special, and consequential damages, including, but not limited to,

loss of profits, interest, and other damages, injuries, and losses, to its detriment.

                              COUNT V – UNJUST ENRICHMENT

        67.       The Plaintiff reasserts Paragraphs 1 through 66 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        68.       The Defendant illegally received assets and benefits from the Plaintiff, as arising

from its false and fraudulent statements and misrepresentations, and without providing equivalent

value therefor.

        69.       The Defendant’s actions, courses of conduct, and omissions were wantonly,

intentionally, and maliciously conducted against the Plaintiff, to its detriment.

        70.       The Defendant has been unjustly enriched by its actions, as described herein.

        71.       As a direct and proximate cause of the Defendant’s unjust enrichment, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.

                         COUNT VI – BREACH OF FIDUCIARY DUTY

        72.       The Plaintiff reasserts Paragraphs 1 through 71 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        73.       A fiduciary relationship existed between the Plaintiff and the Defendant, requiring

it to act with a duty of the utmost loyalty and trust on behalf of the Plaintiff. As a fiduciary, the

Defendant was required to maintain and protect the welfare of the Plaintiff.



                                                  19
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 20 of 24



        74.     By engaging in the conduct described herein, the Defendant breached its fiduciary

duties to the Plaintiff.

        75.     As a direct and proximate cause of the Defendant’s breach of fiduciary duty, the

Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                                 COUNT VII - FRAUD AND DECEIT

        76.     The Plaintiff reasserts Paragraphs 1 through 75 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        77.     The actions of the Defendant described herein constitute fraud and deceit, including

but not limited to the following:

                a)         the Defendant made false representations of material facts, and/or omitted

                           material facts with a duty of disclosure, knowing or having reason to know

                           of their falsity;

                b)         the Defendant made said misrepresentations and omissions for the purpose

                           of inducing reliance from the Plaintiff; and

                c)         the Plaintiff did rely upon said misrepresentations and omissions, to its

                           detriment.

        78.     As a direct and proximate cause of the Defendant’s fraud and deceit, the Plaintiff

has suffered, and continues to suffer, irreparable harm, and general, special, and consequential

damages, including, but not limited to, loss of profits, interest, and other damages, injuries, and

losses, to its detriment.




                                                    20
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 21 of 24



                    COUNT VIII - NEGLIGENT MISREPRESENTATION

        79.     The Plaintiff reasserts Paragraphs 1 through 78 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        80.     The conduct of the Defendant as described herein constitutes negligent

misrepresentation in that the Defendant negligently provided the Plaintiff with erroneous and

misleading information, and negligently omitted material information with a duty to disclose, to

the Plaintiff’s detriment.

        81.     As a direct and proximate cause of the Defendant’s negligent misrepresentations,

the Plaintiff has suffered, and continues to suffer, irreparable harm, and general, special, and

consequential damages, including, but not limited to, loss of profits, interest, and other damages,

injuries, and losses, to its detriment.

                    COUNT IX - VIOLATIONS OF MASSACHUSETTS
                 CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11

        82.     The Plaintiff reasserts Paragraphs 1 through 81 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        83.     At all relevant times herein, the Defendant conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.

        84.     The conduct of the Defendant as described herein, constitutes unfair and deceptive

trade practices, under Sections 2 and 11 of the Consumer Protection Act, including but not limited

to claims that the Defendant:




                                                 21
         Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 22 of 24



                a)      executed the Transaction Documents with                 full knowledge and

                        understanding of the Defendant’s obligations to the Plaintiff;

                b)      fraudulently induced the Plaintiff to invest in the Company and thereby

                        breached its promise to the Plaintiff;

                c)      fraudulently concealed from the Plaintiff the full and complete financial and

                        operational details and prospects of the Company in inducing the Plaintiff

                        to make its investment in the Company;

                d)      knowingly and intentionally concealed these activities from the Plaintiff, to

                        its detriment; and/or

                e)      violated the requirements, terms and conditions of existing statutes, rules

                        and regulations meant for the protection of the public's health, safety or

                        welfare.

        85.     As a direct and proximate cause of the Defendant’s violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A, Sections 2 and 11, the Plaintiff has suffered, and

continues to suffer, irreparable harm, and general, special, and consequential damages, including,

but not limited to, loss of profits, interest, and other damages, injuries, and losses, to its detriment.




                                                   22
          Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 23 of 24



                                 VI. REQUESTS FOR RELIEF

       WHEREFORE, the Plaintiff, Auctus Fund, LLC, respectfully request that this Honorable

Court grant it the following relief:

      A)       Order, grant and enter temporary, preliminary and permanent injunctive and

               equitable relief, and specific performance, and finding that the Plaintiff has suffered

               irreparable harm, has a likelihood of success on the merits, that the balance of

               hardships favors the Plaintiff and that it is in the public interest to grant such

               temporary, preliminary and permanent injunctive and equitable relief, and specific

               performance for the benefit of the Plaintiff, as set forth herein;

     B)        Determine that the Defendant is liable for all damages, losses, and costs, as alleged

               herein;

     C)        Determine and award the Plaintiff, Auctus Fund, LLC, the actual losses sustained

               by it as a result of the violations of law by the Defendant, as set forth herein;

      D)       Render a judgment and decision on behalf of the Plaintiff, Auctus Fund, LLC, on

               all Counts of the Complaint, and issue findings of fact and rulings of law, as

               necessary and appropriate, that the Defendant is liable, in all respects;

     E)        Order, decide, adjudge, and determine that the liability of the Defendant, is for all

               losses, injuries, and damages, special, consequential, general, punitive, and/or

               otherwise, and for all interest and costs, as alleged herein;

     F)        Award the Plaintiff, Auctus Fund, LLC, its costs, including, but not limited to, filing

               fees, costs, expenses and interest, for being required to prosecute this action;

     G)        Award the Plaintiff, Auctus Fund, LLC, its actual attorneys’ fees, for being required

               to prosecute this action;



                                                 23
          Case 1:20-cv-11331-NMG Document 1 Filed 07/14/20 Page 24 of 24



     H)       Award the Plaintiff, Auctus Fund, LLC, multiple, double, treble, and/or punitive

              damages in an amount to be determined;

     I)       Enter judgment on behalf of the Plaintiff, Auctus Fund, LLC, on the Complaint;

     J)       Order declaratory relief, as appropriate and as this Honorable Court deems

              necessary; and/or

     K)       Any additional relief, which this Honorable Court deems just and proper.




                     THE PLAINTIFF, AUCTUS FUND LLC,
             DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE




                                           Respectfully Submitted,
                                           PLAINTIFF, Auctus Fund LLC,

                                           By its Attorneys,



                                              /s/ Philip M. Giordano
                                           Philip M. Giordano, Esq. (BBO No. 193530)
                                           Sophia E. Kyzirids, Esq. (BBO No. 703590)
                                           Giordano & Company, P.C.
                                           REED & GIORDANO, P.A.
                                           47 Winter Street, Suite 800
                                           Boston, Massachusetts 02108-4774
                                           Telephone: (617) 723-7755
                                           Facsimile: (617) 723-7756
                                           Email: pgiordano@reedgiordano.com
Dated: July 14, 2020                       Email: skyziridis@reedgiordano.com




                                              24
